DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2019 has been considered by the examiner.  

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “where L0 is a distance from a leading end surface of said ceramic body to an innermost part of said gas inlet”. Claim 2 depends from claim 1, which has previously recited “a leading-end protective layer being porous, and covering a leading end surface and four side surfaces in a predetermined range of said element base on said one end portion”. A review of the instant specification Pg. 6 indicates the “leading end surface” of claim 1 is in reference to element 101e, which is also the same “leading end surface” 101e of claim 2 as outlined on Pg. 14 of the instant specification. Examiner suggests amending claim 2 to recite “[[a]] the leading end surface of said ceramic body” to properly . Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Horisaka et al. (US 2011/0186431 A1) in view of Hamada et al. (US 4,824,549 A).
Regarding claim 1, Horisaka discloses a sensor element included in a gas sensor detecting a predetermined gas component in a measurement gas (a NOx sensor that includes a sensor device/element 110 [abstract; Para. 0004]) said sensor element comprising:
an element base (a base member [Para. 0004]) including:
an elongated planar ceramic body made of an oxygen-ion conductive solid electrolyte (the solid electrolyte layers 1-6 make up the elongated planar ceramic body that is made of an oxygen-ion conductive solid electrolyte, such as zirconia [Paras. 0004, 0014-0015, 0041; Figs. 1-5]), and having a gas inlet at one end portion thereof (gas inlet 10 is located at the left end portion [Paras. 0042, 0064; Figs. 1-5]);
at least one internal chamber located inside said ceramic body, and communicating with said gas inlet under predetermined diffusion resistance (first inner vacancy 20 is located inside the ceramic body of electrolyte layers 1-6 and communicates with the gas inlet 10 through 
at least one electrochemical pump cell including an outer pump electrode located on an outer surface of said ceramic body, an inner pump electrode located to face said at least one internal chamber, and a solid electrolyte located between said outer pump electrode and said inner pump electrode, said at least one electrochemical pump cell pumping in and out oxygen between said at least one internal chamber and an outside (main pump cell 21 comprises an outer pump electrode 23 disposed on the outer surface of the solid electrolyte layer 6 of the ceramic body, an inner pump electrode 22 that is disposed in the first inner vacancy 20 “at least one internal chamber”, and solid electrolyte layer 6 is disposed between the outer pump electrode 23 and the inner pump electrode 22 such that oxygen can be pumped in and out of the first inner vacancy 20 in order to adjust the oxygen partial pressure [Para. 0044; Figs. 1-2 and 4]); and
a heater buried in a predetermined range on a side of said one end portion of said ceramic body (resistance heating element 72 is buried along a range of the length of the left side portion of the sensor element [Para. 0058; Figs. 1-2 and 4]); and
a leading-end protective layer being porous, and covering a leading end surface and four side surfaces in a predetermined range of said element base on said one end portion (a porous stabilizing layer 24/90/92 surrounds fore end 
said gas inlet includes a widened portion on a leading end side of said ceramic body (the gas inlet is rectangular and has a “widened” portion that is wider than it is tall extends along the z-axis that is on the left side of the element [Figs. 3-5]).
Horisaka discloses wherein the porous stabilizing layer 24/90/92 covers the entire “leading end surface” of the sensor element including the gas inlet 10, but is silent on the interface between the stabilizing layer 24/90/92 and the gas inlet 10 [Para. 0064; Fig. 5]. Horisaka therefore fails to expressly teach wherein said leading end protective layer “has an extension extending into said widened portion, and fixed to an inner wall surface of said widened portion”.
Hamada discloses sensor element for a gas sensor for measuring exhaust gas [abstract] wherein the sensor element comprises a ceramic protective layer 86 that covers the surface of the electrode and comprises a protruding portion which fills the gas-inlet aperture that communicates with the central portion of the sensor element (i.e., extends into said gas inlet and is fixed to an inner wall of the ceramic body that forms the gas inlet) [Col. 14:8-12]. Hamada further teaches that the protruding portion of the porous protective layer functions as a filter, which serves to trap particulate substances 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horisaka, which teaches using a porous protective layer to cover the gas inlet of the sensor element, to have extended the porous layer into the gas inlet (i.e., into the “widened” portion of the gas inlet) because Hamada teaches that protruding a porous protective layer into the gas inlet will allow it to function as a filter that serves to trap particulate substances which would otherwise clog or plug the central space of the sensor and adversely affect the output of the sensor [Col. 14:12-16]. 
Regarding claim 2, modified Horisaka discloses the limitations of claim 1 as discussed previously. 
Horisaka, as modified by Hamada above, is silent on the relative dimensions of how much of an arbitrary length into the gas inlet is covered by the porous protective layer and thus fails to expressly teach the limitations of claim 2. 
However, Hamada teaches wherein the porous protective layer present in the gas inlet is a result effective variable. Specifically, Hamada teaches that when the porous protective layer protrudes into the gas-inlet aperture, the protruding portion functions as a filter that serves the purpose of trapping particulate substances that would otherwise cause an undesirable clogging or plugging of the inner chamber of the sensor [Col. 14:8-16]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine 
Regarding claim 3, modified Horisaka discloses the limitations of claim 1 as discussed previously. Horisaka, as modified by Hamada above, further teaches wherein said widened portion as a whole is buried by said extension (the porous protective layer would cover and extend into the “widened portion” and thus would be “buried by said extension” [see Figs. 3 and 5 of Horisaka as modified by Fig. 10 of Hamada above]).
Regarding claim 6, modified Horisaka discloses the limitations of claim 2 as discussed previously. Horisaka, as modified by Hamada above, further teaches wherein said widened portion as a whole is buried by said extension (the porous protective layer would cover and extend into the “widened portion” and thus would be “buried by said extension” [see Figs. 3 and 5 of Horisaka as modified by Fig. 10 of Hamada above]).


Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horisaka in view of Hamada, as applied to claims 1-3 above, and further in view of Miyashita et al. (US 2009/0242404 A1).
Regarding claims 4 and 7-8, modified Horisaka discloses the limitations of claims 1-3 as discussed previously.
Horisaka is silent on the dimensions of the gas inlet and thus fails to expressly teach wherein said “widened portion has a volume of 0.01 mm3 to 0.07 mm3”, of instant claims 4 and 7-8. 
Miyashita discloses a sensor element for a gas sensor [abstract] wherein the dimensions of the gas inlet are disclosed. Miyashita teaches wherein the opening of a gas inlet is greater than or equal to 0.02 mm2 and less than or equal to 0.1 mm2 [Para. 0104]. Miyashita teaches that when the area of the opening is in such range, condensed water attached to the forward end surface can be prevented from entering into the sensor element and the responsiveness of the sensor can be fully ensured [Para. 0104]. Miyashita further teaches that the length from the end of the sensor element to the fourth diffusion control part 15 is less than 3 mm [Paras. 0107-0110; Figs. 13-14: Note: the volume of the gas inlet is equal to the area (0.02mm2 - 0.1mm2 multiplied by the length from the end of the sensor to the diffusion control part 15, which is less than the maximum distance t of 3mm shown in Figs. 13-14)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas inlet of Horisaka such that the gas inlet (i.e., widened portion) has an area from 0.02 mm2 to 0.1 mm2 with a length of less 3 mm because Miyashita teaches that such dimensions are known in the art for gas 2 and a length of 1.5mm would yield a volume of 0.03 mm3; see MPEP 2144.05 (I)].  Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. In the instant case, the only difference between the prior art “widened portion” gas inlet and the claimed “widened portion” of the gas inlet is the relative dimensions of the opening and a device having the claimed relative dimensions would not perform differently than the prior art device as both the prior art and the instantly claimed “gas inlet” serves the purpose of introducing gas into the central cavity of the sensor element.  


Claims 5, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horisaka in view of Hamada, as applied to claims 1-3 and 6 above, and further in view of Otsuka et al. (US 2014/0291150 A1).
Regarding claims 5, 9-10 and 12
Horisaka is silent on a buffer layer in addition to the porous protective layers 24/90/92 and thus fails to expressly teach “a buffer layer being porous, having a larger porosity than said leading-end protective layer, and located outside said four side surfaces of said element base, wherein said leading-end protective layer is located further outside said buffer layer”. 
Otsuka discloses a gas sensor element for a gas sensor [abstract] wherein the device includes an outer porous layer 23 (“leading-end protective layer”) and further includes an inner porous layer 21 wherein the inner porous layer 21 is provided directly on the surface of the laminate off the sensor element and the outer porous layer 23 is formed so as to cover the outer surface of the inner porous layer 21 [Para. 0047; Fig. 3]). Otsuka further teaches wherein the inner porous layer 21 has a higher/larger porosity than the outer porous layer 23 such that the outer porous layer traps poisoning substances and water droplets, and thus poisoning substances and water are unlikely to reach the detection element [Para. 0053]. Otsuka further teaches that a higher porosity inner porous layer means that the total volume of voids (empty spaces) contained in the inner porous layer 21 increases and thus imparts thermal insulation property to the inner porous layer such that even when the outer porous layer 23 is cooled by adhesion of water, the inner porous ‘buffer’ layer 21 prevents the detection region from being suddenly cooled and thus prevents damage to the sensor element caused by adhesion of water [Para. 0053]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element of Horisaka to include an additional inner porous “buffer” layer that has a higher porosity than the porous . 


Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horisaka in view of Hamada and Miyashita, as applied to claims 4, and 7-8 above, and further in view of Otsuka et al. (US 2014/0291150 A1).
Regarding claims 11 and 13-14, modified Horisaka discloses the limitations of claims 4 and 7-8 as discussed previously.
Horisaka is silent on a buffer layer in addition to the porous protective layers 24/90/92 and thus fails to expressly teach “a buffer layer being porous, having a larger porosity than said leading-end protective layer, and located outside said four side surfaces of said element base, wherein said leading-end protective layer is located further outside said buffer layer”. 
Otsuka discloses a gas sensor element for a gas sensor [abstract] wherein the device includes an outer porous layer 23 (“leading-end protective layer”) and further includes an inner porous layer 21 wherein the inner porous layer 21 is provided directly on the surface of the laminate off the sensor element and the outer porous layer 23 is formed so as to cover the outer surface of the inner porous layer 21 [Para. 0047; Fig. 3]). Otsuka further teaches wherein the inner porous layer 21 has a higher/larger porosity than the outer porous layer 23 such that the outer porous layer traps poisoning substances and water droplets, and thus poisoning substances and water are unlikely to reach the detection element [Para. 0053]. Otsuka further teaches that a higher porosity inner porous layer means that the total volume of voids (empty spaces) contained in the inner porous layer 21 increases and thus imparts thermal insulation property to the inner porous layer such that even when the outer porous layer 23 is cooled by adhesion of water, the inner porous ‘buffer’ layer 21 prevents the detection region from being suddenly cooled and thus prevents damage to the sensor element caused by adhesion of water [Para. 0053]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element of Horisaka to include an additional inner porous “buffer” layer that has a higher porosity than the porous layers 24/90/92 because Otsuka teaches that including a high porosity inner protective layer can prevent poisoning substances and water from reaching the detection element and also imparts thermal insulation properties that prevents sudden cooling of the detection region caused by the adhesion of water and thus can prevent damage to the sensor element [Para. 0053]. Furthermore, the claimed limitations are obvious because . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujita et al. (US 2011/0226618 A1) and Fujita et al. (US 2013/0220808 A1) disclose a gas inlet that comprises a porous diffusion layer buried in the gas inlet. Kato et al. (US 6355152 B1) disclose a sensor element with various shapes and dimensions for the gas inlet including wherein the gas inlet tapers from wide to narrow. Kurachi et al. (US 2004/0188251 A1) disclose a sensor element comprising a gas inlet with varying widths to control diffusion rate of gas into the inlet. Nakagaki et al. (US 2008/0105545 A1) disclose wherein the gas inlet space is present in order to prevent clogging of the buffer space at the inlet end of the sensor element with soot and oil combustion residue. Onkawa et al. (US 2012/0211362 A1) disclose the use of a second porous “buffer” layer under the outer porous protective layer. Sakakibara et al. (US 2016/0161445 A1) disclose a sensor element with a coating layer covering the element main body that is covered with a porous protective layer on five of the six surfaces of the sensor element.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-2, 5, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-5 of copending Application No. 16/551,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is almost identical to claim 1 of ‘765 with the only difference being that ’765 recites wherein the protective layer extends into “said gas inlet” rather than instant claim 1 that recites “a widened portion” wherein the protective layer extends into said “widened portion”. The gas sensor element is a ceramic body that is planar and thus inherently has a “widened portion”, as outlined in the rejection above, and therefore it would be obvious to have modified the claimed “gas inlet” of ‘765 such that it has a “widened portion” (i.e., the gas inlet is rectangular with a wide portion). 
Instant claim 2 is almost identical to claim 2 of ‘765
Instant claims 5 and 9 are identical to claims 4-5 of ‘765, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JOSHUA L ALLEN/Examiner, Art Unit 1795